       Case 1:19-cv-00151-KWR-JHR Document 40 Filed 12/16/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                    _______________________

OXY USA, Inc.,

                  Plaintiff,

         v.                                                             No. 1:19-cv-00151-KWR-JHR

UNITED STATES DEPARTMENT OF
THE INTERIOR, OFFICE OF
NATURAL RESOURCES REVENUE,
and GREGORY GOULD in his official capacity as
Director of the Office of Natural Resource Revenue,

                  Defendants.

                                                 JUDGMENT

         THIS MATTER comes before the Court on Plaintiff’s appeal of the Director of the Office

of Natural Resources Revenue decision ordering Plaintiff to pay an additional $1,820,652.66 in

royalty payments on federal gas leases. (Docs. 1, 28).1 For the reasons stated in the Memorandum

Opinion and Order accompanying this judgment, the Court find that Plaintiff’s appeal is not well-

taken. The Director’s decision is AFFIRMED.

         IT IS THEREFORE ORDERED AND ADJUDGED that the Director’s decision is

AFFIRMED.




1
 Plaintiff also requested oral argument. The Court denies that request, as the Court finds oral argument
unnecessary.
